Citation Nr: 1207230	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  05-19 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II, and/or service-connected ischemic heart disease. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1965 to June 1974, including service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted service connection for diabetes mellitus, type II (DM); and denied service connection for a back condition, a neck condition, hypertension, and arteriosclerotic heart disease.  In June 2004, the Veteran submitted a notice of disagreement with the denials of service connection and subsequently perfected his appeal in June 2005.

In October 2007 and January 2010, the Board remanded the Veteran's claims of entitlement to service connection for hypertension, heart disease, a low back disability, and a neck disability to the Appeals Management Center (AMC) for further evidentiary development, including providing the Veteran with additional notice, informing him of his missing service treatment records, scheduling him for new VA examinations, asking him to provide releases of information for his private treatment records, and obtaining updated VA treatment records.  The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record reflects that the Veteran was provided additional notice in an October 2007 letter.  Additionally, a July 2008 letter from the AMC informed the Veteran of his missing service treatment records.  Finally, a January 2010 letter asked the Veteran to provide a release of information for each of his private treatment providers.  The AMC also obtained updated VA treatment records and provided the Veteran with a new VA examination in October 2009.  Accordingly, all remand instructions issued by the Board have been complied with and these matters are once again before the Board.

Following the Board's January 2010 remand, a September 2011 rating decision from the RO in Huntington, West Virginia granted entitlement to service connection for ischemic heart disease.  This grant of service connection is considered a full grant of these benefits on appeal.  As such, the claim of entitlement to service connection for heart disease is no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 115 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  The competent evidence of record does not establish that the Veteran currently has a diagnosed low back disorder.

2.  The preponderance of the evidence is against a finding that a neck disability is the result of a disease or injury in active duty service.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

2.  A neck disability was not incurred in or aggravated by service, and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Prior to the Board's adjudication of the Veteran's claims, letters dated in September 2003 and October 2007 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio at 187.

Additionally, the October 2007 letter informed the Veteran of how VA determines the appropriate disability rating and effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's VA examination reports, VA treatment records, and all obtainable private treatment records are in the file.  

In October 2007, the Veteran was informed that his service treatment records were missing.  In a case such as this where a veteran's service records are incomplete, the Board's obligation to explain its findings and conclusions, and to carefully consider the benefit-of- the-doubt doctrine, is heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The Board notes, however, that O'Hare does not create a presumption that the missing treatment records would, if they still existed, necessarily support the Veteran's claim.

Case law does not establish a heightened "benefit of the doubt" when the Veteran's service treatment records have been destroyed, only heightened duties of the Board to consider the applicability of the benefit-of-the-doubt doctrine, to assist the Veteran in developing the claim, and to explain its decision.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, the case law does not lower the legal standard for proving a claim for service connection.  Rather, it increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).

In fulfilling its heightened obligation, VA requested that the Veteran submit any service records or other relevant documents that he possessed and informed him of alternative documents that may serve as substitutes for service treatment records.  See AMC letter, October 2007.  The Veteran did not submit any such evidence.  Thus, the Board concludes that VA has fulfilled its heightened duty.  Further, the Board notes that the denials of the Veteran's claims are not based on a lack of in-service injury.  As such, the presence of his service treatment records would not help to further his claims.

With regard to claims for service connection, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when there is (1) evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The record indicates that the Veteran underwent a VA examination in October 2009.  The results from that examination have been included in the claims file for review.  The examination involved a review of the claims file, consideration of the Veteran's reports of chronic neck and back pain since 1975, a thorough examination of the Veteran, and an opinion that was supported by sufficient rationale.  Therefore, the Board finds that the October 2009 examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claims for service connection for a low back disability and a neck disability.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds.

II. Merits of the Claims

The Veteran alleges that he currently suffers from low back and neck disabilities as a result of his active military service.  He has claimed at various times that his disabilities are due to a fall in service, a hard landing aboard a helicopter in service, and/or heavy lifting in service.  He, therefore, believes that service connection is warranted.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  See 38 U.S.C.A. § 1110 (West 2002).  However, that an injury or disease occurred in service is not enough; there must also be a chronic disability resulting from that injury or disease.  If there is no showing of the chronic disability during service, then a showing of continuous symptoms after service is required to support a finding of chronicity.  See 38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for a disability, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).


Low Back Disability

A review of the medical evidence of record does not reflect that the Veteran has a currently diagnosed low back disorder.  At the above-referenced October 2009 VA examination, the examiner did not diagnose the Veteran with a low back disorder.  Rather, she only found that the Veteran had complaints of pain, pain with range of motion, and range of motion somewhat limited by obesity.  She noted that the treatment records show occasional complaints of low back pain that are intermittent and mild, and no evidence of a diagnosed low back disorder within the appeals period.  Although the examiner scheduled an x-ray of the Veteran's lumbar spine, the Veteran failed to report for his imaging studies.  As there was no objective evidence of a low back disability, the examiner concluded that the Veteran only had spine pain.

The VA and private treatment records also reflect the Veteran's intermittent complaints of low back pain.  However, none of these treatment records indicate that the Veteran has been diagnosed with a low back disability.  Rather, the treatment records only indicate that the Veteran has low back arthralgia or pain.  The Board notes that there is a January 1999 diagnosis of lumbar strain from Dr. R. W. W.  However, as the Veteran filed his service connection claim in August 2003, this single diagnosis was not made during the appeals period, nor is there any evidence that this one time diagnosis continued after the Veteran filed his claim.

As the VA examiner concluded that the Veteran does not have a current low back disability and there is no other evidence showing such a diagnosis during the appeals period, the Board must conclude that the Veteran does not have a currently diagnosed low back disability.  

The Board also notes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Thus, the Board finds that the Veteran's intermittent complaints of low back pain do not constitute a current low back disability.

Without medical evidence of a current disability, the Veteran does not meet the first requirement set forth in Hickson, and the claim fails on this basis.  See Hickson, supra.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, service connection for low back pain may not be granted.  See Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  As the Veteran has failed to satisfy the first element of Hickson, the Board finds the remaining questions of in-service disease or injury or other service-connected disability and medical nexus to be irrelevant.

To the extent that the Veteran contends that he has a diagnosis of a low back disability, the Board acknowledges that the Veteran is competent to testify as to his observations and lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this case, an assertion as to the diagnosis of a current low back disability is a question unlike testimony as to a separated shoulder, varicose veins, or flat feet, which are capable of direct observation.  See Jandreau, 492 F.3d at 1376  (noting that lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 308-09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (discussing that unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  There is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a diagnosis of a low back disability.  See 38 C.F.R. § 3.159 (a)(1) (2011) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  While the Veteran is competent to report what he has experienced (i.e. back pain), he is not competent to diagnosis a low back disability, as such is not readily subject to lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  In this circumstance, the Board gives more credence and weight to the VA examiner's findings as it was rendered after an evaluation of the Veteran by a licensed physician. 

Accordingly, the Board finds that the claim of entitlement to service connection for a low back disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

Neck Disability

Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and certain diseases, such as arthritis, become manifest to a degree of 10 percent or more within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

Initially, the Board notes that there is no indication that the Veteran was treated for or diagnosed with arthritis of the neck within a year of service so as to support a grant of service connection on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  As such, the Veteran is not afforded the presumption of service connection for arthritis of the neck.  See 38 C.F.R. § 3.307 (2011).

Notwithstanding the foregoing law and regulations pertaining to presumptive service connection, a veteran is not precluded from establishing service connection for diseases not subject to presumptive service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Thus, the Board will proceed with a decision on the issue of a neck based on the holding in Combee.

A December 2008 VA MRI of the neck shows that the Veteran has bone spurs and compression of vertebra.  Additionally, a VA problem list indicates that the Veteran has chronic degenerative joint disease of the neck.  As such, the first element of Hickson is met for the Veteran's neck disability claim.

As noted above, the Veteran's service treatment records are not available for review.  However, one of the Veteran's claimed in-service injuries was repeated heavy lifting.  His DD-214 shows military occupational specialties of crash crewman and aviation crash, fire, and rescue man.  These military occupational specialties are consistent with the Veteran's reports of heavy lifting in service.  Accordingly, the Board will accept that the Veteran engaged in heavy lifting in service as satisfying the second element of Hickson for his neck disability claim.

Although an in-service event and current disability have been established, as noted above, this is not sufficient to warrant service connection.  There still must be competent medical evidence of a nexus between the Veteran's in-service heavy lifting and his current neck disability.  See Hickson, supra.

As referenced above, the Veteran underwent a VA examination for his neck in October 2009.  The examiner reviewed the Veteran's claims file, including his post-service treatment for the neck.  He thoroughly examined the Veteran, ordered x-rays of the spine, and noted the Veteran's reports of heavy lifting in service and neck pain since 1975.  The examiner found no objective signs of a neck disability on examination and the Veteran failed to report for his x-rays.  Nonetheless, the examiner noted the above-referenced diagnosis of bone spurs and compression of the vertebra in the neck.  He concluded that the Veteran's current neck complaints were not caused or aggravated by his military service, including his reports of heavy lifting.  Rather, he opined that the Veteran's neck disability was the result of heavy labor before and after service, seemingly without limitation from his military service.  The examiner also noted that the private and VA treatment records show multiple post-service falls and that the Veteran failed to report any in-service neck injuries during his treatment for his post-service neck and shoulder injuries.  As such, the examiner was unable to find a medical nexus between the Veteran's military service and his current neck disability.

In this case, the only evidence which purports to link the Veteran's current neck disability to his military service, including heavy lifting, consists of the statements of the Veteran and his representative.  However, it is now well established that laypersons, such as the Veteran and his representative, without medical training are not competent to relate those symptoms to a specific etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 38 C.F.R. § 3.159 (a)(1) (2011) (noting that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  While the Veteran can describe what he experiences, he is not able to provide competent evidence as to the etiology of his neck disability.  His assertions are accorded less weight than the competent medical evidence, the October 2009 VA examiner's opinion, that is against his claim.  Competent evidence linking the Veteran's disability to service is lacking in this case.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), referenced above, relating to chronicity and continuity of symptomatology.  As noted above, the examiner considered the Veteran's contentions of continuous back and shoulder pain since service.  Despite affirming these contentions, the examiner was still unable to link the Veteran's neck disability to his military.  As the examiner's opinion considered the Veteran's contentions and failed to find a medical nexus despite the continuous symptoms, the Board finds that the medical nexus element of Hickson cannot be met via continuity of symptomatology for either claim.

Further, the Board notes that the Veteran's present contentions of neck pain since service lack credibility.  Private and VA treatment records show that the Veteran was seen for complaints of neck pain in January 2008.  At that time, he denied any injuries and indicated that he had only experienced neck pain for the previous two months.  Surely if the Veteran had experienced neck pain since service and due to an in-service injury, he would not have denied any prior injuries when seeking treatment for his present neck pain and would not have reported a history of neck pain for only the last two months.  In this case, the Board places greater weight of probative value on the history the Veteran presented to medical professionals for treatment purposes than it does on his recent statements to VA in connection with his claim for monetary benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (finding that contemporaneous evidence has greater probative value than history as reported by the veteran); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (indicating that VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).

As explained above, the competent medical evidence of record does not demonstrate that there is a relationship between the Veteran's active duty service, including his in-service heavy lifting, and his current neck disorder.  Although the Board notes the Veteran's current neck disability and in-service heavy lifting, without evidence of a medical nexus, service connection cannot be granted.

Accordingly, the Board finds that the claim of entitlement to service connection for a neck disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); see also Ortiz, supra.


ORDER

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for a neck disability is denied.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the readjudication of the Veteran's claim of entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II and/or service-connected ischemic heart disease.

The Veteran was afforded a VA examination to determine the etiology of his hypertension most recently in October 2009.  The examiner concluded that the Veteran's hypertension was not caused by his diabetes mellitus, type II because his hypertension predated his diabetes mellitus, type II diagnosis by several years and he had several other risk factors for hypertension.  However, the examiner did not provide an opinion on whether the Veteran's hypertension was aggravated by his service-connected diabetes mellitus, type II.  Additionally, as noted above, the Veteran has been granted service connection for ischemic heart disease since the last VA examination.  However, the VA examinations of record do not address whether the Veteran's hypertension may have been caused or aggravated by his now service-connected ischemic heart disease.  In light of these deficiencies, the October 2009 VA examiner's opinion is not sufficient to render a decision on the issue of service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II and/or service-connected ischemic heart disease.

As the Court explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its medical findings.  The Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  See Colvin at 175.  For the reasons described above, the Veteran's claim of entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II and/or service-connected ischemic heart disease, must be remanded for an addendum opinion.  See Barr, supra.

Additionally, as the case is being remanded, the Board will take the opportunity to obtain any VA treatment records not yet associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Copies of all outstanding VA treatment records from the Fayetteville VA Medical Center, and any other VA facility identified by the Veteran, should be obtained and added to the claims folder.  All efforts to obtain additional evidence must be documented in the claims folder. 

2.  Following completion of the above, the Veteran's claims file should be returned to the original October 2009 VA examiner, if possible, for an addendum opinion.  Specifically, the examiner should provide opinions on (1) whether the Veteran's hypertension was aggravated (permanently increased in severity beyond the natural progression of the disorder) by his service-connected diabetes mellitus, type II, and (2) whether the Veteran's currently diagnosed hypertension was caused or aggravated (permanently increased in severity beyond the natural progression of the disorder) by his service-connected ischemic heart disease.  The Veteran may be recalled for examination, if deemed necessary.

If the October 2009 VA examiner is unavailable, the Veteran should be afforded an examination with an appropriate examiner in order to determine the nature and etiology of his hypertension.  All indicated studies should be performed.  The claims folder should be provided to the examiner for review of pertinent documents therein in connection with the examination, and the examination report should reflect that such a review was conducted.

The examiner must state whether the Veteran's currently diagnosed hypertension was caused or aggravated (permanently increased in severity beyond the natural progression of the disorder) by his service-connected diabetes mellitus, type II, or his service-connected ischemic heart disease.  The examiner should also specifically comment on any contradictory evidence of record.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should so specify in the report, and explain why the requested opinion could not be rendered.  In this regard, if the examiner concludes that there is insufficient information to provide an etiological opinion without result to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

3.  After completing the above actions and any other development that may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II, and/or service-connected ischemic heart disease should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


